         CASE 0:19-cv-02618-SRN-TNL Doc. 15 Filed 11/26/19 Page 1 of 7




                UNITED STATES DISTRICT COURT
                     DISTRICT OF MINNESOTA
ANTHONY AYIOMAMITIS,

                           Plaintiff,

    v.                                          Docket No.0:19-cv-02618-SRN-TNL

                                                JURY TRIAL DEMANDED

STAR TRIBUNE MEDIA COMPANY LLC,

                           Defendant.




                 STIPULATED MOTION FOR PROTECTIVE ORDER


    The parties stipulate that the court may enter the following protective order:

1   Definitions. As used in this protective order:

    (a)      “attorney” means an attorney who has appeared in this action;

    (b)      “confidential document” means a document designated as confidential

             under this protective order;

    (c)      to “destroy” electronically stored information means to delete from all

             databases, applications, and file systems so that the information is not

             accessible without the use of specialized tools or techniques typically used

             by a forensic expert;

    (d)      “document” means information disclosed or produced in discovery,

             including at a deposition;

    (e)      “notice” or “notify” means written notice;

    (f)      “party” means a party to this action; and


                                            1
      CASE 0:19-cv-02618-SRN-TNL Doc. 15 Filed 11/26/19 Page 2 of 7




    (g)   “protected document” means a document protected by a privilege or the

          work-product doctrine.

2   Designating a Document or Deposition as Confidential.

    (a)   A party or non-party disclosing or producing a document may designate it

          as confidential if the party or non-party contends that it contains

          confidential or proprietary information.

    (b)   A party or non-party may designate a document as confidential by

          conspicuously marking each page with the word “confidential.”

    (c)   Deposition testimony may be designated as confidential:

          (1)    on the record at the deposition; or

          (2)    after the deposition, by promptly notifying the parties and those who

          were present at the deposition.

    (d)   If a witness is expected to testify as to confidential or proprietary

          information, a party or non-party may request that the witness’s deposition

          be taken in the presence of only those persons entitled to receive

          confidential documents.

3   Who May Receive a Confidential Document.

    (a)   A confidential document may be used only in this action.

    (b)   No person receiving a confidential document may reveal it, except to:

          (1)    the court and its staff;

          (2)    an attorney or an attorney’s partner, associate, or staff;

          (3)    a person shown on the face of the confidential document to have

                 authored or received it;

                                            2
      CASE 0:19-cv-02618-SRN-TNL Doc. 15 Filed 11/26/19 Page 3 of 7




          (4)    a court reporter or videographer retained in connection with this

                 action;

          (5)    a party (subject to paragraph 3(c)); and

          (6)    any person who:

                 (A)       is retained to assist a party or attorney with this action; and

                 (B)       signs a declaration that contains the person’s name,

                           address, employer, and title, and that is in substantially this

                           form:

                                   I have read, and agree to be bound by, the protective
                           order in the case captioned ANTHONY AYIOMAMITIS v.
                           STAR TRIBUNE MEDIA COMPANY, LLC, Civil Case No.
                           19-CV-2618 (SRN/TNL), in the United States District Court
                           for the District of Minnesota. As soon as my work in
                           connection with that action has ended, but not later than 30
                           days after the termination of that action (including any
                           appeals), I will return or destroy any confidential document
                           that I received, any copy of or excerpt from a confidential
                           document, and any notes or other document that contains
                           information from a confidential document.
                                   I declare under penalty of perjury that the foregoing is
                           true and correct.

    (c)   A party may supplement the “confidential” mark (see paragraph 2(b)) with

          the words “attorney’s eyes only,” in which case a confidential document so

          designated may not be revealed to another party.

    (d)   If a confidential document is revealed to someone not entitled to receive it,

          the parties must make reasonable efforts to retrieve it.

4   Serving This Protective Order on a Non-Party. A party serving a subpoena on

    a non-party must simultaneously serve a copy of this protective order and of

    Local Rule 5.6.

                                            3
      CASE 0:19-cv-02618-SRN-TNL Doc. 15 Filed 11/26/19 Page 4 of 7




5   Correcting an Error in Designation. A party or non-party who discloses or

    produces a confidential document not designated as confidential may, within 7

    days after discovering the error, provide notice of the error and produce a copy of

    the document designated as confidential.

6   Use of a Confidential Document in Court.

    (a)   Filing. This protective order does not authorize the filing of any document

          under seal. A confidential document may be filed only in accordance with

          LR 5.6.

    (b)   Presentation at a hearing or trial. A party intending to present another

          party’s or a non-party’s confidential document at a hearing or trial must

          promptly notify the other party or the non-party so that the other party or

          the non-party may seek relief from the court.

7   Changing a Confidential Document’s Designation.

    (a)   Document disclosed or produced by a party. A confidential document

          disclosed or produced by a party remains confidential unless the parties

          agree to change its designation or the court orders otherwise.

    (b)   Document produced by a non-party. A confidential document produced by

          a non-party remains confidential unless the non-party agrees to change its

          designation or the court orders otherwise after providing an opportunity for

          the non-party to be heard.

    (c)   Changing a designation by court order. A party who cannot obtain

          agreement to change a designation may move the court for an order

          changing the designation. If the motion affects a document produced by a

                                         4
           CASE 0:19-cv-02618-SRN-TNL Doc. 15 Filed 11/26/19 Page 5 of 7




               non-party then, with respect to the motion, that non-party is entitled to the

               same notice and opportunity to be heard as a party. The party or non-

               party who designated a document as confidential must show that the

               designation satisfies Fed. R. Civ. P. 26(c).

8      Handling a Confidential Document after Termination of Litigation.

       (a)     Within 60 days after the termination of this action (including any appeals),

               each party must:

               (1)    return or destroy all confidential documents; and

               (2)    notify the disclosing or producing party that it has returned or

                      destroyed all confidential documents within the 60-day period.

       (b)     Notwithstanding paragraph 8(a), each attorney may retain a copy of any

               confidential document submitted to the court.1

9      Inadvertent Disclosure or Production to a Party of a Protected Document.

       (a)     Notice.

               (1)    A party or non-party who discovers that it has inadvertently

                      disclosed or produced a protected document must promptly notify

                      the receiving party and describe the basis of the claim of privilege

                      or protection. If the party or non-party provides such notice and

                      description, the privilege or protection is not waived.




       1
        The Parties may draft their stipulation so that it allows retention of other documents as
well — for example, correspondence that quotes or describes a confidential document.
                                                5
         CASE 0:19-cv-02618-SRN-TNL Doc. 15 Filed 11/26/19 Page 6 of 7




                 (2)    A party who discovers that it may have received an inadvertently

                        disclosed or produced protected document must promptly notify the

                        disclosing or producing party or non-party.

       (b)       Handling of Protected Document. A party who is notified or discovers that

                 it may have received a protected document must comply with Fed. R. Civ.

                 P. 26(b)(5)(B).

10     Security Precautions and Data Breaches.

       (a)       Each party must make reasonable efforts to protect the confidentiality of

                 any confidential document disclosed or produced to that party.

       (b)       A party who learns of a breach of confidentiality must promptly notify the

                 disclosing or producing party of the scope and nature of that breach and

                 make reasonable efforts to remedy the breach.

11     Survival of Obligations. The obligations imposed by this protective order

       survive the termination of this action.

Stipulated to:


DATED: November 26, 2019                    LIEBOWITZ LAW FIRM, PLLC


                                                     By:   /s/Richard P. Liebowitz
                                                           Richard P. Liebowitz (NY# RL1234)
                                                           11 Sunrise Plaza
                                                           Suite 305
                                                           Valley Stream, NY 11580
                                                           RL@LiebowitzLawFirm.com
                                                           Pro hac vice

                                            Attorneys for Plaintiff Anthony Ayiomamitis

DATED: November 26, 2019                    DEWITT LLP

                                                 6
CASE 0:19-cv-02618-SRN-TNL Doc. 15 Filed 11/26/19 Page 7 of 7




                                  By:   /s/James T. Nikolai
                                        James T. Nikolai (#144101)
                                        Jorgen M. Lervick (#0400159)
                                        2100 AT&T Tower
                                        901 Marquette Avenue
                                        Minneapolis, MN 55402
                                        T: (612) 305-1400
                                        F: (612) 305-1414
                                        jtn@dewittllp.com
                                        jml@dewittllp.com

                           Attorneys for Defendant Star Tribune Media
                           Company LLC




                              7
